EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claim 1 is allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A-C, as set forth in the Office action mailed on 09 March 2021, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 17 is amended as follows. [[Deletions are in double brackets]]. 

17. (Currently amended) The wound dressing apparatus of Claim 15, wherein the micro porous membrane comprises [[Versapore having]] a 0.2 micron pore size [[(Pall)]]. 

Allowable Claims
Claims 1-8, 10-25 and 27 are allowed.

Reasons for Allowance
Applicant’s arguments filed 30 November 2021 regarding Hartwell; Edward Yerbury (US 20110028918 A1), Joshi; Ashok V. et al. (US 20070265585 A1) and Arthur; Michael et al. (US 20140296805 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Joshi, the closest art of record, lacks a portion of the plurality of flow paths of the component that directly contact a portion of the inlet received by the port. Instead, Joshi arranges an additional spacer component arranged between the flow paths of perimeter 142 and an inlet end of vacuum passage 130 (¶ [0036], internal supports 126). 
Santora; Carl Joseph et al. (US 20150157784 A1) discloses a wound dressing including a cover layer (¶ [0137], reduced-pressure delivery apparatus 861 is contained within the inner space 873 of the impermeable membrane 871); and a component defining a plurality of flow paths, wherein at least a portion of the plurality of flow paths of the component is configured to directly contact a portion of an inlet (¶ [0136], a flexible barrier 865 or a cellular material 867 that is preferably rolled, folded, or otherwise compressed around a reduced-pressure delivery tube 869). 
However, Santora lacks a separate absorbent material in contact with the component. At most, Santora discloses a single absorbent layer which is analogous to an absorbent material or component but not both (¶ [0136], cellular material 867). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Ryu; Hyun Seung et al. (US 20180042521 A1) describes a component in fluid communication with an absorbent material, and wherein the component comprises a port configured to receive at least a portion of an inlet (¶ [0043] The suction head (120) is disposed on one side of the foam dressing (110). The suction head (120) serves to guide the exudates absorbed in the foam dressing (110) to the drain tube (200) by the negative pressure). However, Ryu is silent whether the component defines a plurality of flow paths or inhibits flow of wound exudate from the wound site into the inlet. The suction head 120 does not inhibit the movement of liquids, since canister 400 is arranged downstream and configured to collect exudates (¶ [0058], The fluid discharged from the hermetically sealed space (S) flows into the canister (400) through the first tube (210)). 

Croizat; Pierre et al. (US 20140228786 A1) discloses a wound dressing and a component in fluid communication with an absorbent material, wherein the component comprises a port configured to receive a portion of an inlet (¶ [0103], In this embodiment, the negative-pressure connecting piece (7) is situated on the outer side of the airtight cover material (1) that is facing away from the wound).  However, Croizat lacks does not configure the connecting piece 7 to inhibit flow of wound exudate from the wound site into the inlet, and instead arranges a collection vessel downstream of connecting piece 7 (¶ [0103], collection vessel (9) for the aspirated liquids).

Locke; Christopher Brian et al. (US 20130035649 A1) discloses a wound dressing comprising an absorbent material (¶ [0025], The wound dressing assembly 122 includes a dressing bolster 124 that functions as a manifold); and a component configured to receive a portion of an inlet (¶ [0024], drain 136). However, Locke does not arrange the component (drain 136) in fluid communication with the absorbent material, and instead places it directly in contact with underlying tissues of the patient (¶ [0032] The subcutaneous delivery conduit 134 functions to allow wound exudates to flow from a subcutaneous tissue site 138 from a drain 136). Also, the drain 136 does not inhibit flow of wound exudate from the wound site, and instead accommodates exudates (¶ [0032] The subcutaneous delivery conduit 134 functions to allow wound exudates to flow from a subcutaneous tissue site 138 from a drain 136). 
Kleiner; Daniel Eduard (US 20130190706 A1) describes a negative pressure device including an inlet for a negative pressure source (¶ [0052], drainage tube 22), a component defining a plurality of flow paths, wherein at least a portion of the plurality of flow paths of the component is configured to directly contact the inlet (¶ [0052], substantially cylindrical biocompatible sponge 14). However, Kleiner does not inhibit flow of wound exudate from the wound site into the inlet with the component. At most, Kleiner configures the proximal and distal surfaces of the component to block all fluids, while permitting all fluids to pass through the cylindrical surface of the component (¶ [0054], Both the proximal and distal ends 18 and 20 of the sponge are essentially impermeable to gases and fluids; ¶ [0057], When in position, suction from the external suction source is thereby applied to wound and surrounding endoluminal surface via the peripheral outer face of the sponge 14). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781